Title: To George Washington from George Fitzhugh, 28 March 1796
From: Fitzhugh, George
To: Washington, George


          
            Sir
            Nanzattico [Va.] 28 March 1796
          
          Your Favour dated the 28 Jany did not get to my hands until three days ago, oweing to my being from Home; please

accept my thanks for its contents. About the last of Apl I shall visit Gloucester, whilest there, will take a full view of your Lands; for notwithstanding I well know the Neighbourhood it lays in, and have indeed been on the premises, yet being a Stranger to your intention of selling, took but a cursory view thereof. Shoud it answer my hope on examining it, doubt not but we shall bargain as your terms are such I cannot well disapprove of; therefore, as early as possible in May, you shall hear from me. In the mean time with every sentiment of regard and esteem I am Sir Your Obt Hble Sert
          
            George Fitzhugh
          
        